Title: To Thomas Jefferson from Thomas Appleton, 22 June 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                            Leghorn 22nd. June 1807.
                        
                        I had the honor of addressing you a few days since, under cover to mr. christie of Baltimore, by the Brig
                            Neptune Captn. Edwards for N. York:—The present serves principally to convey to you a letter from mr. Mazzei, and as I
                            presume he has said little, or perhaps nothing of his own state of health, I am the more induc’d to mention the Concern I
                            feel for him.—About a fort’night ago he was seiz’d with violent pains in the bowels, follow’d by excessive vomiting, and
                            left him with extraordinary pains in the legs—these in their turn Subsided, when there Appear’d on the lower part of the
                            belly, the shoulder & Neck, Considerable Swellings, accompanied with much inflamation, and under which he now severely
                            Suffers.—Altho’ these are alarming Symptoms at his age, yet there is another, which in my mind has a still more threatning
                            aspect, to wit, an almost Continual propensity to Sleep. The estate into which he has lately fallen, has, in my opinion
                            hasten’d a period, which a Continuation of his peaceful habits, might have for Some time yet suspended.—The labour of
                            Settling a rich inheritance, the difficulty of placing anew, large Sums, and in hands that would not rob his widow & his
                            child at a future day—add to these the torment of Attending to a crowd of Carpenters and Masons, who are altering the
                            house he has bought, and in which he has Comfortably liv’d for nearly 20 years. these perplexities, to a mind Somewhat
                            irritable by nature, have totally derang’d all that harmony & œconomy of life, for which he was So Conspicuous.—
                  Accept the
                            AsSurances, Sir, of my unfeign’d wishes for your health & of the respect with which I am Yr. Most Obt. Servt
                        
                            Th: Appleton
                     
                        
                        
                            P:S: at the moment of Sealing my letter, I have reciev’d one from a person of his family, who informs me,
                                that his drowsiness had So increas’d, as made it adviseable to take blood 3 times from him yesterday; but that it had
                                given no releif—on the contrary, that the Sleep increas’d, & his Senses Seem’d by degrees leaving him.—I shall Sett
                                off this Afternoon for Pisa to See him, and if the vessel by which this goes has not left the roads, I shall inform
                                you to morrow the State in which I shall find him—
                            
                                iterum
                        
                    